DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Ayala (Reg. No, 38,373) on April 5, 2021.
The application has been amended as follows: 
Claim 1. (Currently Amended) A network access transceiver comprising:
a housing;
a controller disposed within the housing;
first communication system disposed within the housing and connected to the controller for connecting to the an internet, wherein the first communication system connects to the internet via a wired connection;
second communication system disposed within the housing and connected to the controller for connecting to a wireless device;
a display connected to the controller; and
, wherein the power tool battery pack provides power to at least one of the first and second communication systems, the controller and the display.
Claim 2. (Canceled).

Allowable Subject Matter
Claims 1 and 3-7 are allowed (renumbered as 1-6).
The following is an examiner’s statement of reasons for allowance: many references in the art disclose a network access transceiver comprises a first communication system disposed within the housing and connected to the controller for connecting to the an internet, wherein the first communication system connects to the internet via a wired connection; second communication system disposed within the housing and connected to the controller for connecting to a wireless device.  The prior art of record does not teach or suggest, in the claimed combination, the transceiver includes a terminal disposed on a housing and connectable to a removable power tool battery pack, wherein the power tool battery pack provides power to at least one of the first and second communication systems, the controller and the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Burch et al. (US 2014/0240125).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
April 5, 2021